Citation Nr: 1455813	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  05-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder with insomnia (PTSD) prior to September 22, 2008.

2.  Entitlement to a disability rating greater than 70 percent for PTSD from September 22, 2008.

3.  Entitlement to an effective date earlier than September 22, 2008 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Esquire




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to September 1992.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted entitlement to service connection for PTSD and assigned a 50 percent rating.  The case is also on appeal from a July 2009 rating decision that granted entitlement to a TDIU effective from February 23, 2009.  

In a July 2009 supplemental statement of the case, the RO granted an increased rating of 70 percent for PTSD effective from February 23, 2009; and, in a May 2011 supplemental statement of the case, the RO granted a 70 percent rating for PTSD from September 22, 2008.  In a May 2011 rating decision, the RO granted an earlier effective date of September 22, 2008 for the grant of a TDIU.  As these determinations do not constitute full grants of the benefits sought, these issues are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board remanded the issue of entitlement to an increased rating for PTSD in March 2010.  In April 2014, the Board remanded the issues on appeal for further evidentiary development.  The appeals were adjudicated in a September 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms including chronic sleep impairment, passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; it is not manifested by total occupational and social impairment.  

2.  The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling from April 29, 2003; migraine headaches, rated as 10 percent disabling from April 29, 2003, and 30 percent from September 22, 2008; left ankle sprain with instability, rated as 10 percent disabling; mechanical low back pain, rated as 10 percent disabling; and fibromyalgia, rated as 10 percent disabling; the total combined rating for the entire period on appeal is 70 percent or more.

3.  An inferred claim for entitlement to a TDIU was raised in April 2004.

4.  The Veteran was rendered unable to secure or follow a substantially gainful occupation due to service-connected disabilities on December 22, 2007.  


CONCLUSIONS OF LAW

1.  Prior to September 22, 2008, the criteria for an increased initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  From September 22, 2008, the criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for an effective date of December 22, 2007, but no earlier, for the grant of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2014, the Board remanded the case and directed the AOJ to request copies of records from the Social Security Administration (SSA) pertaining to the Veteran's claim for SSA disability benefits, to obtain treatment records from Loma Linda University Medical Center (Loma Linda), and to afford the Veteran a VA examination to determine the current severity of the Veteran's PTSD.  The AOJ obtained the requested records from the SSA and afforded the Veteran a VA examination in July 2014, in which the examiner provided the requested information.  The AOJ also sent a letter in May 2014 to the Veteran, with a copy to his attorney, in which the AOJ requested the Veteran to complete and return a VA Form 21-4142 for release of treatment records from any private treatment providers, specifically to include Loma Linda.  To this date, the Veteran has not responded to the May 2014 letter.  As a result, the AOJ was unable to obtain outstanding private treatment records.  The claims were then readjudicated in an September 2014 supplemental statement of the case.

For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication notice by letters in September 2003 and March 2006, which together discussed the evidence necessary to support the underlying claim for entitlement to service connection for PTSD and the manner with which VA determines disability ratings and effective dates.  The RO also provided pre-adjudication notice by letter in November 2008, which discussed the evidence necessary to support the underlying claim for entitlement to a TDIU and the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for PTSD and entitlement to a TDIU have been granted and effective dates have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim and the earlier effective date claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).





Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, SSA records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in July 2014, September 2013, April 2009, and March 2008.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's psychological manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

The Board acknowledges that there are private treatment records, specifically updated records from Loma Linda, that are outstanding from the claims file.  As discussed above, in a May 2014 letter, the AOJ asked the Veteran to complete and return a VA Form 21-4142 for the release of private treatment records from any private treatment providers, specifically to include Loma Linda.  To this date, the Veteran has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, VA is unable to obtain these relevant outstanding private treatment records.  No additional actions were available or required of VA.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to September 22, 2008, and 70 percent disabling from September 22, 2008 under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that these ratings do not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

GAF scores ranging from 21 to 30 reflect behavior considerably influenced by delusions or hallucinations or serious impairment in communication, or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Scores ranging from 11 to 20 reflect some danger of hurting self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or occasionally fails to maintain minimal personal hygiene (e.g., smears feces), or gross impairment in communication (e.g., largely incoherent or mute).  

The Veteran's PTSD is currently rated under DC 9411.  The Board acknowledges that the Veteran has also been diagnosed with other psychiatric disorders, to include depressive disorder, panic disorder, and adjustment disorder.  See e.g., May 2003 VA in-patient treatment record and September 2005 letter from Loma Linda (opining that Veteran's insomnia is due to PTSD); July 2014 VA examination; October 2013 VA treatment record.  The medical evidence shows that though the Veteran has multiple psychiatric disabilities diagnosed, it is not possible to differentiate what symptoms are attribute to each diagnosis.  See e.g., July 2014 VA examination.  Therefore, the Board must consider all of the Veteran's psychiatric symptoms in rendering an evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The Veteran's PTSD is currently rated as 50 percent disabling prior to September 22, 2008, and as 70 percent disabling from September 22, 2008.  However, the objective evidence shows that different ratings are not warranted for the entire period on appeal.  Therefore, the Board is granting a partial disability rating increase for the period prior to September 22, 2008, and the staged rating periods assigned by the RO are not appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to September 22, 2008

Specifically regarding the period on appeal prior to September 22, 2008, the evidence shows that the Veteran has suffered from symptoms including chronic sleep impairment, passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  See VA treatment records from May 2003 to September 2008; Loma Linda private treatment records from June 2006 to May 2007; see e.g., May 2003 VA treatment record (Veteran reported that he has repeated outbursts which are worse when he cannot sleep); March 2004 VA treatment record (Veteran reported difficulties with anger, mood, work, interpersonal relationships, sleep, fatigue); May 2005 VA treatment records (Veteran reported difficult time formulating new relationships and issues with work stress, lack of sleep, and low socialization); June 2005 VA treatment record (Veteran reported thoughts of hurting others, with no plan or intent, passive suicidal ideation, yelling at fellow employees at work); August 2005 VA treatment record (Veteran reported that he was called in yesterday by his supervisor due to yelling at a patron at work); March 2008 VA examination (showing impaired impulse control, outbursts of anger); June 2010 VA treatment record (Veteran reported some suicidal ideation and considered admitting himself for hospitalization). 

Further, the evidence shows that prior to September 22, 2008, the severity of the Veteran's symptoms resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  

The evidence shows that the Veteran's psychiatric symptoms caused occupational impairment and caused him to miss periods of work.  For example, in May 2003 the Veteran was placed on medical leave of absence from his job because he made threatened his supervisor with violence.  See e.g., May 2003 letter from employer (noting that the Veteran could not return to work until his treating physician formally released him and after review by an ESRI provided counselor); May 2003 VA behavioral health intake record.  In a February 2004 VA treatment record, the Veteran complained of sleep problems and anxiety, and he requested a note allowing for medical leave from work.  A March 2004 letter from a VA provider to the Veteran's employer states that the Veteran's absence from work is related to his PTSD and notes that the Veteran's sleep problems leaves the Veteran "confused and unable to concentrate and may react to stressful situation inappropriately."  

The Veteran was also excused from work from March 29, 2004 to April 2, 2004 due to depression exacerbation and insomnia.  See March 2004 VA treatment record; see also April 2004 VA treatment record (Veteran reported that he has not been to work since March 18, 2004 because of depressed mood and severe insomnia).  The Veteran missed some work in May 2005 due to sleep problems.  See May 2005 VA treatment record.  In a September 2005 VA treatment record, the Veteran reported that he has not been to work in the past three days.  In a May 2006 VA treatment record, the Veteran reported that he has been off work for the past three days due to inability to function at work and that he is at risk of losing his job.  The Veteran received an off work order from the VA provider for May 15, 2006 to May 26, 2006.  In a May 26, 2006 VA treatment record, the Veteran stated that he is not able to work at this time because of irritability and risk of anger and aggressive outbursts, and the VA provider provided a letter to the Veteran's employer clearing him for work for June 1.

The evidence also shows that the Veteran's psychiatric symptoms caused social impairment and negatively affected his relationships with people at work, with family, and with friends.  See e.g., August 2005 VA treatment record.  The evidence shows that the Veteran has had limited contact with family.  See e.g., March 2004 VA treatment record; May, June, July, and August 2008 lay statements from family members and friends; April 2009 VA examination (Veteran reported that he does not keep in touch with his family).  Also, the Veteran generally reported no romantic or sexual relationships.  See e.g., May 2003 VA treatment record (Veteran lives alone and his last sexual relationship was years ago); July 2005 (Veteran reported he had a date last week and was stood up, which added to his depression); February 2007 private treatment record from Loma Linda (Veteran reported no significant relationship for the last 7 years); March 2008 VA examination (Veteran reported that he has no relationship and no longer socializes); undated lay statement from friend received in 2008 (reporting that the Veteran started dating, but in February 2008, the Veteran's date never heard from him again.  

The Board acknowledges that during the period prior to September 22, 2008, there are certain times during which the Veteran's symptoms seemed to improve.  See July 2003 VA treatment record (Veteran reported much improved sleep and improved mood and requested a return to work note); December 2004 VA treatment record (Veteran reported that he took four days off work, but he is doing better and is now back to work); March 2005 VA treatment records (Veteran reported that he is feeling better and claimed that he is starting to get back to his old self and appeared interested in setting goals); October 2005 VA treatment record (Veteran reported he is less depressed and lethargic due to working on hobby); February 2006 VA treatment record (Veteran reported significantly improved ability to cope with periods of increased stress); October 2007 private treatment record from Loma Linda (Veteran reported that he started dating and that he has improvement in symptoms such as anxiety, depression, and nightmares).  

However, it is unclear how long and to what extent the Veteran's symptoms improved during these periods, particularly as the evidence shows that such improvements were temporary.  Because there is a question as to whether during these periods of improvement the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity or occupational or social impairment with deficiencies in most areas due to his psychiatric symptoms, the Board will assign the higher evaluation for the entire period prior to September 22, 2008.  38 C.F.R. § 4.7.  

For these reasons, the Board holds that prior to September 22, 2008, the Veteran's psychiatric symptoms are more nearly approximated by a rating of 70 percent, but no higher.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Therefore, prior to September 22, 2008, an increased initial rating of 70 percent, but no higher, for PTSD is granted.  

Entire Period on Appeal

For the entire period on appeal, the evidence shows that the Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to symptoms including chronic sleep impairment, passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  See e.g., VA treatment records from May 2003 to June 2014.

The Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause total occupational and social impairment at any point during the appeal.  For example, though the Veteran's thought processes have been noted as circumstantial at times, there is no evidence of gross impairment in thought processes or communication.  See May 2003 VA behavioral health intake record.  There is no evidence of persistent delusions or hallucinations.  The Veteran is consistently oriented to time and place.  Though there is some memory loss for highly learned materials and remembering to complete tasks, there is no evidence of memory loss for names of close relatives, own occupation, or name.  See e.g., April 2007 RO hearing transcript at p. 15; March 2008 VA examination.  

The Board acknowledges that the Veteran exhibited poor judgment during the appeal period when he brought a weapon to work and violated company policy and was subsequently fired.  See e.g., April 2008 VA treatment record.  However, the medical evidence shows that the Veteran's judgment is generally fair.  See e.g., VA treatment records from May 2003 to June 2014.  

The Board acknowledges that VA treatment records show that the Veteran was admitted to the VA hospital for a diagnosis of PTSD from May 28, 2003 to May 30, 2003, due to being a potential danger to others.  See e.g., May 2003 VA behavioral health intake record (Veteran reported that he did feel like beating up his boss, but verbalizes that he knows this is not appropriate or acceptable).  The Board also acknowledges that the Veteran once threw a water bottle at a passing motorist.  See April 2009 VA treatment record.  

However, though the evidence shows occasional thoughts of hurting others, there is no evidence of plan or intent to hurt others during the entire period on appeal.  See e.g., May 2003 and June 2005 VA treatment records (thoughts of hurting others, but Veteran denies plan or intent); June 2006 private treatment record from Loma Linda (non-specific thoughts of violent behavior); July 2007 private treatment record from Loma Linda (no active homicidal or suicidal ideation or plans); May 2008 VA treatment record (reported intermittent homicidal ideation towards no one in particular); October 2008 VA treatment record (Veteran reported one incident of homicidal ideation toward people hurling racial slurs recently and was able to utilize friends and alter behavior to call police rather than act on thoughts); August 2010 VA treatment record (Veteran reported he could hurt someone because he is so angry); June 2014 VA treatment record (history of assaultive thoughts intermittently toward no one in particular).

Because there was some danger of the Veteran hurting others in May 2003 and April 2009, but the remaining evidence shows violent thoughts towards no one in particular and with no plan or intent, the Board concludes that persistent danger of hurting others is not shown.

The Board acknowledges that in a September 2008 VA treatment record the Veteran reported scraping both thighs with a sewing needle for the past 5 days.  He reported that he has never cut on himself before and that he used to cope by damaging his own property (punching holes in walls).  In a later September 2008 VA treatment record, the Veteran admitted to cutting both thighs since his prior appointment, and that the last cutting occurred over a week ago.  He admitted that the cutting was a result of trying to distract himself from suicidal ideation with a plan to jump off a bridge.  The Board also acknowledges that from June 15, 2009 to June 17, 2009, the Veteran was admitted to the VA hospital for suicidal ideation with plan.  See June 2009 VA discharge summary (Veteran also reported using needles to cut himself).  The Veteran reported cutting himself again in December 2010 and increased cutting to right arm in January 2011.  See January 2011 VA treatment records.  

However, the Board notes that there is no further evidence of self-mutilation, and the remaining evidence during the appeal period shows passive suicidal ideation, with no plan or intent.  See e.g., June 2005, September 2005, May 2006, August 2006 VA treatment records; private treatment records from Loma Linda from June 2006 to May 2007 (noting episodic suicidal ideation); April 2007 Veteran statement and April 2007 RO hearing transcript at p. 15 (Veteran reported that for the last three years he has gone to bed hoping to die in his sleep, he thinks about how easy it would be to commit suicide, but guilt about feeling suicidal and about his mother blaming herself if he commits suicide has stopped him from acting on his suicidal thoughts); May 2008 VA treatment record; September 2008 VA treatment record (Veteran reported passive thoughts of wishing he were dead, but denied plan or intent, and stated reason for living is for his two cats); VA treatment records from November 2008 to November 2009, and from February 2011 to June 2014.

Because there was some danger of the Veteran hurting himself in September 2008 June 2009, and from December 2010 to January 2011, but the remaining evidence shows passive suicidal ideation with no plan or intent, the Board concludes that persistent danger of hurting himself is not shown.

The Board acknowledges that in May 2003, the Veteran received a GAF score of 31.  As there is no evidence of impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), the Board finds that the Veteran's GAF score of 31 reflects major impairment in several areas, such as work, family relations, judgment, thinking, or mood, which is contemplated by a 70 evaluation.  The Board also acknowledges that in May 2003, the Veteran received GAF scores of 20 and 25 (on admission to VA hospital on May 28, 2003) and 30.  Further, in June 2009, the Veteran received GAF scores of 30 and 42 (during VA hospitalization for suicidal ideation with plan).  But see September 2012 letter by Veteran's treating VA psychiatrist in the VA treatment records (stating that the June 2009 GAF score of 30 is actually too high and should be a GAF score of 20 at best due some danger of hurting self other others).  

Because there is no evidence of behavior considerably influenced by delusions or hallucinations or serious impairment in communication, the Board finds that the above GAF scores from 21 to 30 reflect the Veteran's impairment in judgment (e.g., suicidal preoccupation) or inability to function in almost all areas, which is contemplated by a 70 percent evaluation.  Also, as there is no evidence that the Veteran occasionally fails to maintain minimal personal hygiene or evidence of gross impairment in communication, the Board finds that the Veteran's GAF scores of 20 in May 2003 and June 2009 reflect some danger of hurting himself or others.  Based on this evidence, the Board concludes that persistent danger of hurting himself or others is not shown.  

The Board notes that the remaining evidence during the appeal period shows that the Veteran's GAF scores consistently range from 41 to 65, which at worst reflects serious symptoms or any serious impairment in social and occupational functioning.  See VA treatment records from May 2003 to June 2014.  

The Board acknowledges that for a period of time from February 27, 2009 the Veteran was evicted from his apartment and was homeless.  See February 2009 RO hearing transcript at p. 32; February 2009 eviction notice; March 2009 attorney letter; April 2009 VA examination (Veteran reported that he has been living with various friends); May 2009 attorney letter.  Though it is unclear when the Veteran stopped living with friends and was able to find a home, the Board notes that an August 2009 Report of Contact and the July 2010 attorney brief, which does not report that the Veteran is homeless, indicated that the Veteran lives at a new address.  The Board also notes that this address is the Veteran's current address to date.  Thus, the Board concludes that the Veteran was homeless from February 27, 2009 until August 2009.  

The Board also acknowledges the following: the Veteran presented as slightly disheveled in a May 2006 VA treatment record; in an undated statement from a friend received by VA in 2008, the friend reported that in 2007, she went to the Veteran's house to check on him, and he appeared to be "run-down" and unconcerned about his grooming, and his house appeared "not kept up"; on VA examination in March 2008, the examiner noted that the Veteran has occasional difficulty performing activities of daily living; in June 2008, the Veteran's mother stated that the Veteran "forgot to file his tax return one year because he was so out of it"; and, on VA examination in April 2009, the Veteran presented as rather unkempt.    

Based on this evidence, the Board finds that the Veteran does have intermittent inability to perform activities of daily living.  However, during the entire appeal period, to include when the Veteran was homeless, there is no evidence that the Veteran is unable to maintain minimal hygiene, that he is dependent on others to obtain necessary items for daily living such as food, or that he is unable to take himself to his medical appointments.  For example, the Veteran reports that he goes to the store once or twice a month to buy his necessary items and he is still able to leave the house to attend medical appointments and for food.  See February 2009 RO hearing transcript at p. 29.  Further, the Veteran's appearance and grooming is noted as normal and appropriate in the remaining medical evidence.  See e.g., VA treatment records from May 2003 to June 2014; March 2008 VA examination.  The Board also notes that the Veteran reported creating a web site in a January 2007 private treatment record from Loma Linda.  The Veteran is also able to conduct stock market business, and the Veteran has reported working on his house, such as in late 2009.  See e.g., September 2008 VA treatment record (Veteran lost money from stock market); November 2010 VA treatment record (Veteran is frustrated with stock trade as he could have made money recently); March 2014 VA treatment record (Veteran recently pulled out much of his stocks due to risk of market reacting to situation in Russia); December 2009 VA treatment record (Veteran continues to work on his house).  

For these reasons, the Board finds that the Veteran's symptom of intermittent inability to perform activities of daily living is not so severe as to cause total occupational and social impairment.  

Further, during the entire appeal period, though there is evidence of general social isolation, the Veteran is still able to conduct some level of interpersonal interaction.  For example, there is evidence that the Veteran maintains some level of interaction with friends.   See e.g., July 2007 private treatment record from Loma Linda (Veteran reported that he has a good friend that he goes to the movies with, and his friend's wife also provides support); October 2007 private treatment record from Loma Linda (Veteran recently started dating); February 2009 RO hearing transcript at p. 15, 30 (Veteran has close friends, including Mr. H.; Veteran has managed to go to one barbeque with friends in summer of 2008; April 2009 VA examination (Veteran reported that he has been living with various friends and is now helping a friend clean up his property); VA treatment records in June 2009 (Veteran reported using friend to help anxiety); August 2011 (since suicide of friend, Veteran has been very active in helping the widow and family settle the funeral and other family affairs), September 2011 (continues interactions with the widow of his friend), June 2013 (attended car race in North Carolina; friends expected him to complete several home improvement projects), July 2013 (interaction with a friend last night), and November 2013 (conflict arose when he went to a party a few weeks ago).

Also, though the Veteran is generally isolated from his family, the Veteran is able to maintain some level of interaction with family members.  See e.g., February 2007 private treatment record from Loma Linda (Veteran reported that he maintains a distant relationship with his one sister, he has been closest to his mother, and he maintains a distant relationship with his father); September 2008 VA treatment record (Veteran reported that his niece with whom he is close recently left after a visit); February 2009 RO hearing transcript at p. 21, 33 (Veteran's mother calls every couple of weeks and he does not call her very often; Veteran spent the holidays with his family); January 2014 VA treatment record (Veteran reported going to target range with his father; interaction with his father went well). 

For these reasons, the Board finds that total social impairment due to the Veteran's psychiatric symptoms is not shown.

On review, the Board finds that the evidence does not show that the Veteran has symptoms or signs of similar severity as the examples provided for a total rating in the rating schedule.  The Board therefore finds that during the entire appeal period, the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment due to his psychiatric symptoms.  Thus, during the entire appeal period, the criteria for a rating of 100 percent have not been met or approximated.  See 38 C.F.R. § 4.130, DC 9411.  Therefore, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  38 C.F.R. § 4.7.  

At no point during the appeal period have the criteria for a rating greater than 70 percent been met for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 70 percent disabling; migraine headaches, rated as 30 percent disabling; left ankle sprain with instability, rated as 10 percent disabling; mechanical low back pain, rated as 10 percent disabling, and fibromyalgia, rated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with his other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood due to symptoms including chronic sleep impairment, passive suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); occasional neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  The ratings assigned contemplate these impairments in relation to their impact on the Veteran's social and occupational functioning.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

The effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Veteran submitted a formal claim for entitlement to a TDIU in February 2008.  See February 2009 Form 21-8940.  In a July 2009 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of February 23, 2009.  In a May 2011 rating decision, the RO granted an earlier effective date of September 22, 2008 for the grant of a TDIU.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for entitlement to a TDIU is inferred during the pendency of an increased rating claim when the Veteran reports that the claimed disability affects his employability.   Because the Veteran submitted his claim for a TDIU due to PTSD within one year of the grant of service connection for PTSD, the TDIU claim is part of his initial application for benefits.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

On review of the evidence for the entire period on appeal, the Board finds that an inferred claim for entitlement to a TDIU was raised as early as April 2004.  See April 2004 VA treatment record (Veteran reported that he has not been to work since March 18, 2004, because of depressed mood and severe insomnia).  The Board notes that though the medical evidence prior April 2004 shows that the Veteran's psychiatric symptoms affected his work, he did not specifically allege that his psychiatric symptoms affect his ability to maintain work until April 2004.  See 38 C.F.R. § 3.155; Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (a claim must show an intent to apply for benefits and an identification of the benefits sought) 

When the schedular rating is less than total, entitlement to a TDIU is warranted if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling from April 29, 2003; migraine headaches, rated as 10 percent disabling from April 29, 2003, and 30 percent from September 22, 2008; left ankle sprain with instability, rated as 10 percent disabling; mechanical low back pain, rated as 10 percent disabling; and fibromyalgia, rated as 10 percent disabling.  The total combined rating for the entire period on appeal is 70 percent or more.  Accordingly, for the entire period on appeal, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the entire period on appeal. 

Further, the Board finds that the evidence shows that the Veteran was rendered unable to secure or follow a substantially gainful occupation due to his service-connected disabilities on December 22, 2007.  

The Veteran reported that he was first unable to work in January 2008 due service-connected PTSD with insomnia and migraines.  See February 2009 Form 21-8940; March 2008 VA examination (Veteran reported that he was fired due to his psychiatric symptoms, for bringing a weapon to work, and for poor relationships with coworkers and supervisors).  The Veteran has also reported that he has lost time from work due to migraines, and he has gotten migraines of frequency ranging from once every couple of months to once a month.  See April 2007 RO hearing transcript at p. 11; February 2009 RO hearing transcript at p. 5.  In all, the Veteran reports that from 2002 or 2003, he missed nearly a year's worth of work, taking four leaves of absence of three months [each], due to PTSD and migraines.  See February 2009 Form 21-8940; February 2009 RO hearing transcript at p. 11.  

The Board notes though the Veteran reported that he was fired on January 2008, he also reported that he was suspended just before Christmas in December 2007, and that he was terminated on the second week of January 2008.  See February 2009 Form 21-8940 and February 2009 RO hearing transcript at p. 12 (reporting that he last worked full time in December 2007); April 2008 VA treatment record.  The specific date of suspension "just before Christmas" is unclear; however, the Board notes that the Veteran has been in receipt of SSA disability benefits for psychiatric disability from a disability onset date of December 22, 2007.  See e.g., February 2013 SSA Decision; undated SSA Disability Report (Veteran reported he became unable to work because of his disability on December 22, 2007) (labeled Exhibit No. 3E in SSA claims folder).  Based on this evidence, the Board finds that the facts show that the Veteran stopped working on December 22, 2007.

In an August 2008 letter from the Veteran's treating providers at Loma Linda, it is noted that the Veteran was fired from his job and was unable to find another source of employment.  It is noted that he was experiencing worsening in his symptoms, to include depression, anhedonia, isolation, and sleep problems.  In an October 2008 letter from the same, it is noted that the Veteran was fired from his place of employment due to difficulties in insight and judgment.  In a December 2008 letter from VA providers Dr. S. and Dr. W., it is noted that in January 2008, the Veteran was terminated from his employment due to "exhibiting extreme poor judgment and violating company policy," creating a threatening work environment.  As a result, these VA providers advised the Veteran to postpone working.  A February 2009 letter from Dr. G. of Loma Linda states that the Veteran's chronic migraine headaches were fairly controlled with medications, but in September 2001, his medications were no longer effective.  Dr. G. noted that the Veteran's health is now complicated with his PTSD, and opined that the Veteran is not able to work because of his poorly controlled PTSD and noted that he lacks focus and is easily distracted.  These letters are of significant probative value as these medical professionals each treated the Veteran for extended periods of time and based their opinions on the Veteran's history and lay statements.      

For these reasons, and in light of the above medical evidence, the Board finds that the Veteran was rendered unable to secure or follow a substantially gainful occupation due to his service-connected PTSD and migraines on December 22, 2007.  

The Board acknowledges the argument that the Veteran has been unemployable since March 2004.  See June 2012 attorney brief.  However, the Board finds that the preponderance of the evidence is against a finding that entitlement to a TDIU arose prior to December 22, 2007.  The Board acknowledges that the Veteran's service-connected disabilities, particularly his PTSD and migraines, certainly impacted the Veteran's ability to work and caused him to miss work prior December 22, 2007.  However, the assigned evaluations for each of these disabilities are intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  

The Board also acknowledges that the Veteran's employer was aware of the Veteran's mental health issues and was trying to accommodate him during the appeal period prior to December 2005.  See September 2005 VA treatment record (VA provider called Veteran's employer and employer reported that they are aware of his issues and are trying to accommodate him); December 2005 VA treatment record (Veteran reported that he was recently told by employer that he will no longer be given time off to go to appointments).  Though the Veteran's employer was accommodating him and allowing him to take time off work prior to December 2005, the evidence does not show that the Veteran's pay was less than poverty threshold for one person in 2003, 2004, and 2005, as prescribed by the U.S. Census Bureau.  See undated SSA Disability Report (Veteran was paid $16.55 per hour from 2001 to 2008) (labeled Exhibit No. 3E in SSA claims folder); April 2007 letter from the Veteran's employer (in 2003, the Veteran worked a total of 1669.50 hours out of 2088 available hours; in 2004, he worked a total of 1586.50 hours out of 2096 available hours; in 2005, the Veteran worked a total of 1574 hours out of 2080 available hours).  Information from the U.S. Census Bureau indicates that the poverty rate was $9,573 is 2003, $9,827 in 2004, and $10,160 in 2005.  As such, during the time his employer accommodated him, the Veteran engaged in work that was more than marginal employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) (work that is more than marginal permits the individual to earn a "living wage"); see also M21-1 MR IV.ii.2.F.32.a.  

Because the schedular criteria for a TDIU under 28 C.F.R. § 4.16(a) are met for the entire period on appeal, and the Veteran was rendered unable to secure or follow a substantially gainful occupation due to his service-connected disabilities on December 22, 2007, entitlement to a TDIU arose as of December 22, 2007, but no earlier.  38 C.F.R. § 4.16.

Because an inferred claim for entitlement to a TDIU was raised earlier than the date entitlement arose, the Board concludes that the effective date for the grant of a TDIU is the date entitlement arose, which was December 22, 2007, but no earlier.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  


ORDER

Prior to September 22, 2008, an increased initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

From September 22, 2008, a disability rating greater than 70 percent for PTSD is denied.  

Entitlement an effective date of December 22, 2007, but no earlier, for the grant of a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


